837 F.2d 477
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dewayne WARTHEN, Defendant-Appellant,v.Bill R. STORY, Warden, et al., Defendants-Appellees.
No. 87-5725.
United States Court of Appeals, Sixth Circuit.
Jan. 19, 1988.
ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff is an inmate of the Federal Correctional Institution at Ashland, Kentucky.  He brought this civil rights action for damages and other relief against various prison officials under the doctrine announced in Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388, 390-97 (1971).  Plaintiff moved for a preliminary injunction, which motion was subsequently denied.  This appeal followed.  On appeal the parties have submitted briefs, plaintiff proceeding pro se.


3
Upon consideration, we affirm.  It is initially noted plaintiff's attempt to appeal the interlocutory order of May 18, 1987, an order granting defendants sixty days to file a responsive pleading, did not confer jurisdiction on this court.  His appeal from the denial of the motion for a preliminary injunction is, however, properly before us.  28 U.S.C. Sec. 1292(a)(1).  Having reviewed the pleadings and record, we conclude the district court did not commit an abuse of discretion in declining to issue the injunction.  We affirm for the reasons set forth in the district court's order of June 10, 1987, and deny all motions pending in this court.  Rule 9(b)(5), Rules of the Sixth Circuit.